EXHIBIT WINDTAMER CORPORATION SHARES TO BEGIN TRADING MONDAY, NOVEMBER 16, 2009 (Rochester, New York) - November 13, 2009. WindTamer Corporation (OTCBB:WNDT), a developer and manufacturer of a patented new wind turbine technology, anticipates that its common stock will begin trading on the OTC Bulletin Board Monday, November 16, 2009 under the trading symbol WNDT. About WindTamer WindTamer Corporation (www.windtamerturbines.com ) is a developer and manufacturer of highly-efficient wind powered generators for the production of electrical power. Based on our testing and publicly available information, we believe that WindTamer turbine's efficiency allows it to create power at both low and high wind speeds when other turbines cannot, which allows it to produce moreenergy than similarly-sized turbines.
